DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 30 June 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	
Response to Arguments
Applicant’s arguments, see Response to Office Action mailed 8 February 2022, filed 8 June 2022, with respect to the rejection(s) of claim(s) 1-7 under 35 USC §102 and §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mahar et al. (US 9922171 B2).

Examiner notes Applicant argues Teller is “not from the same field of endeavor”.  Examiner respectfully disagrees and respectfully submits the field of endeavor of automating monitoring processes is clear in both the instant application and the prior art, regardless of what the subject of the automated monitoring process is.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "a component” in line 8 and then “the at least one component" in lines 10-11 and 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teller (US 2006/0238346 A1) in view of Mahar et al. (US 9922171 B2).

Regarding Claim 1, Teller discloses a system for preparing a pharmaceutical compound comprising: a first computing device comprising a user interface providing an operator with instructions for preparing the pharmaceutical compound and at least one processor operatively connected to the user interface [Teller: FIG. 1; and ¶ [0050]: Typically, a user or server may enter the dispensing information using a keypad, keyboard, a user-controlled interface, voice activated input device, stylus pad or touch screen]; a scale operatively connected to the at least one processor [Teller: FIG. 1]; and an image capture device operatively connected to the at least one processor and the scale and having a field of view positioned to capture an image of a component used in preparing the pharmaceutical compound and the pharmaceutical compound positioned on the scale [Teller: ¶ [0087]: It should be understood to those skilled in the art that the present invention may be use any type of scale suitable to measuring a weight and sending the weight data to another database or computer. Examples of suitable scales are described and shown in U.S. Pat. Nos. 5,387,766 and 4,961,533, the entire contents and disclosures of which is incorporated herein by reference. Further, the exemplary scale shown in FIG. 2 may be modified to incorporate additional functions and features as necessary. For example, one desirable function may be to include a camera for taking images and videos of the dispensing event on or near the scale. Also an entry device for point-of-sale information may be combined with a scale. The camera may be an integral part of the scale or may be separate system that is fixed in a desired position or a handheld camera], wherein the image capture device is triggered to capture the image of the at least one component [Teller: ¶ [0116]: In some embodiments of the present invention, the cameras shown in FIGS. 6A, 6B and 6C may continuously record images or video. Once a trigger condition occurs, control board 612 or the database (not shown) flags the images or video as related to a dispensing event]. once the weight of the at least one component or the pharmaceutical compound on the scale has stabilized [Teller: ¶ [0163]: Using the process shown in FIGS. 11A and 11B, embodiments of the present invention may reconcile various data to determine which dispensing event relates to the dispensing apparatus poured, i.e. a particular brand of alcohol. Such embodiments may identify a poured beverage by tracking the duration of a sensor device and comparing that duration with duration of a change in weight of a scale. This allows the system to determine that a sensor device on a dispensing apparatus was moved at time X1 and at time X1+Y1 a scale registered a gradual weight increase. Also, it may be determined that the weight increase stopped at time X1+Y2 and the motion sensor stopped at time X2+Y2. Once the weight stops, or stabilized, the end weight obtained during the gradual weight increase may be used in further correlation steps] and the weight of the at least one component or the pharmaceutical compound on the scale has been verified by the at least one processor [Teller: ¶ [0065]: Further, when using a scale, the weight measured by the scale may be checked against the amount of the beverage entered with dispensing information. Such embodiments may provide managers and owners of establishments with an efficient tracking system of beverage inventory; ¶ [0069]: The brand of beverage may be determined by the unique ID assigned to the dispensing apparatus. The weight of the beverage dispensed into a container may be measured by the scale as a gradual weight, excluding all rapid increases of weight. The end weight obtained once the gradual weight stabilizes may be used in the calculation. In other embodiments, when a dispensing apparatus is placed on the scale, a difference in weight between two or more measurements may determine the weight of the beverage dispensed; and ¶ [0134]: This may be verified or confirmed by reconciling the approximate weight measured from scale W, duration of weight measurement, tilt data, and/or weight profile with the serving amount entered with the dispensing information].
Teller may not explicitly disclose wherein the image of the at least one component is transmitted to a pharmacist workstation for verification.
However, Mahar discloses an image capture device operatively connected to the at least one processor and the scale and having a field of view positioned to capture an image of a component used in preparing the pharmaceutical compound [Mahar: Col. 4, l. 61 through Col. 5, l. 7: Pharmacist verification is performed by capturing and displaying at a workstation the verification data that the pharmacist needs to review and verify a prescription order. The verification data includes prescribed drug data from the order (e.g., drug name, strength, dosage form, and quantity prescribed) and a digital image of a drug dispensed into a vial for shipment to the patient. The digital images are acquired from digital camera systems that are integrated into the automated dispensing line. During the fulfillment process, a digital image of every filled vial is captured and stored with the order data. The pharmacist reviews the prescription order data and image of the vial contents shown at the workstation to confirm the proper drug has been added to the vial to be dispensed to the patient]; and wherein the image of the at least one component is transmitted to a pharmacist workstation for verification [Mahar: Claim 1: (e) transmitting a notification to a pharmacist requesting the pharmacist to verify the contents of the drug canister associated with the drug canister identifier: (1) displaying the notification to the pharmacist requesting the pharmacist to verify the contents of the drug canister on a pharmacist verification software module; and (2) displaying an image of a drug associated with the drug canister; (f) receiving at said server a pharmacist verification approval for said replenishment request confirming contents of said drug canister matches said drug identifying data; (g) receiving at said server barcode scan data for a scanned ATC, a scanned drug canister, and a scanned security tag; (h) confirming at said server said barcode scan data matches said ATC barcode, said drug canister barcode, and said security tag barcode; (i) receiving at said server filled prescription order data for a plurality of vials filled at said ATC; (j) transmitting a request to verify said order data and vial contents to a pharmacist, said request comprising filled prescription order data and an image of the contents of at least one of said plurality of vials; and (k) receiving at said server pharmacist order verification status for a specified number of said plurality of vials].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the compound verification systems of Teller with the Pharmacist verification of pharmaceuticals of Mahar in order to have the properly trained and certified expert supervise processes in their field of expertise, improving accuracy and legal requirements.

Regarding Claim 2, Teller in view of Mahar discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Teller in view of Mahar discloses wherein the image of the at least one component is displayed on the user interface for review by the operator [Teller: ¶ [0078]: A user/waiter/bartender may enter identification, dispensing and destination information through entering means 124, i.e. keyboard, keypad, touch pad, magnetic swipe card, etc. Entering means 124 may be a separate component from sensor device 102 or scale 104, or may be integrated with any of the components shown in FIG. 1. Entering means 124 may input the point-of-sale information at the point of sale system 122. Point of sale system 122 also records payment and other information for the beverages dispensed, transmits the information to personal computer 120. Personal computer 120 contains databases for storing dispensing event information (tilt data and scale data), point-of-sale information, payment information, as well as recipes for drinks, the identifiers and status of sensor device 102, images of bottle cap labels, inventory, and personnel information. Personal computer 120 also contains application software, through which it processes the dispensing event information and the payment information. Processing may include the reconciliation of dispensing events, scale information, camera information, point-of-sale information and/or register ring-ups, as well as the tracking or accounting of dispensing events which cannot be reconciled, etc. Personal computer 120 may communicate alerts, errors and problems to management personnel or others through paging system 130. Paging system 130 may be a cell phone, pager, hand held device, barcode reader, personal digital assistant (PDA), watch, computer, etc. Personal computer 120 may communicate with Web server 128 over network 126].

Regarding Claim 3, Teller in view of Mahar discloses all the limitations of Claim 2, and is analyzed as previously discussed with respect to that claim.
Furthermore, Teller in view of Mahar discloses wherein a removal of the at least one component from the scale causes the at least one processor to accept the image, associate the image with a data record, and provide instruction on the user interface to allow the operator to move to a next step of the instructions for preparing the pharmaceutical compound [Teller: ¶ [0145]: In one embodiment, the system of the present invention saves images during the duration of a specific event, for instance, the tilt of a dispensing container or the motion of a handle on a dispensing apparatus. FIG. 10 is a flowchart which illustrates the process for automatically identifying a trigger condition which saves the images. A similar method may also be used for data obtained from an RFID or barcode. In some embodiments the system may also saves images immediately before and after the triggering event, enhancing the context of the image or video of the dispensing event and providing information for auditing purposes. In step 1000, the current frame of the video is captured from a camera. In step 1002, a determination is made as to whether the maximum slots in the buffer have been filled. If, in step 1002, the maximum slots have not been filled, then, in step 1004, the current frame is saved to the buffer 1006. If, in step 1002, the maximum slots have been filled, then, in step 1008, the captured frame is moved to the first frame buffer. In step 1010, the oldest frame is removed from the frame buffer. In step 1012, a determination is made as to whether there has been a trigger to save the buffer to a file system. Triggering events include the attaching or detaching of sensor device from a dispensing apparatus, a valve timer opening, a dispensing container opening, a scale measurement or another activity associated with a dispensing event; and ¶ [0178]: In some embodiments, the system of the present invention may exclude changes in weight that are not gradual from the change weight. In FIG. 14A there is shown at T.sub.0 a sudden increase in weight followed by a gradual increase from T.sub.0 to T.sub.1. The system of the present invention may flag this duration (T.sub.1-T.sub.0) to be reconciled with a tilt event. Also, in FIG. 14A there is a constant duration between T.sub.1 and T.sub.2 and may indicate no activity on the scale. During T.sub.1-T.sub.2 the weight stabilizes and an end weight may be determined. At T.sub.2 there is a rapid increase in weight and may indicate the addition of ice, fruit or other garnish. Between T.sub.2 and T.sub.f there is a constant period indicating no activity on the scale. At T.sub.f there is a rapid decrease in weight and may indicate the removal of the container from the scale. Once the weight returns to zero, the system records the T.sub.f and determines the scale time by subtracting T.sub.0 from T.sub.f].

Regarding Claim 4, Teller in view of Mahar disclose(s) all the limitations of Claim 3, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Teller in view of Mahar disclose wherein the data record and images are transmitted to a pharmacist workstation for verification [Mahar: Claim 1].
Regarding Claim 6, Teller in view of Mahar discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Teller in view of Mahar discloses further comprising a scanner operatively coupled to the user interface [Teller: ¶ [0050]: A user or server may also enter the dispensing information by scanning, or entering, a bar code or magnetic strip wherein the information is contained].

Regarding Claim 7, Teller in view of Mahar discloses all the limitations of Claim 6, and is analyzed as previously discussed with respect to that claim.
Furthermore, Teller in view of Mahar discloses wherein the scanner is configured to scan a barcode provided on the at least one component and provide the at least one processor with information regarding the at least one component [Teller: ¶ [0078]; and ¶ [0145]].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teller in view of Mahar as applied to claim 2 above, and further in view of Landa (US 2013/0271796 A1).

Regarding Claim 5, Teller in view of Mahar disclose(s) all the limitations of Claim 2, and is/are analyzed as previously discussed with respect to that claim.
Teller in view of Mahar may not explicitly disclose wherein, if the image is deemed to be unacceptable by the operator, the user interface is configured to provide the operator with the capability to recapture the image.
However, Landa discloses wherein, if the image is deemed to be unacceptable by the operator, the user interface is configured to provide the operator with the capability to recapture the image [Landa: Abstract: Unacceptable images are flagged for recapture].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the compound verification system of Teller in view of Mahar with the recapture of unusable images of Landa in order to ensure verification via imaging is achievable via usable images, improving accuracy and robustness.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 30 June 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482